DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on April 09, 2021, independent claim 1 has been amended to address the rejections made under 35 U.S.C. 103.
New in this Office Action are rejections made under 35 U.S.C. 102 and 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021 was filed after the mailing date of the initial IDS on November 05, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (JP 2003/242950 A). Hereinafter referred to as Ikeda.
Regarding claim 1, Ikeda discloses a battery pack (“assembled battery” [0005]) comprising:
a plurality of battery cells (“plurality of columnar cells” [0006] , 2 Fig. 1 and Fig. 5);
a conductive plate (collective of 3, 4, and 20 as shown in Figs. 2 and 6, “metal bus bar 4 is embedded in the plate 3” [0013] and  “power lead wire 20” [0023]) electrically connecting the plurality of battery cells to each other (“each cell 2 is electrically connected in series and parallel to the metal bus bar 4” [0020]);
electrode tabs electrically connected to the plurality of battery cells (18 Fig. 3 and 4A, “welding projection part of the metal bus bar 4 and each unit cell 2 are spot-welded” [0022]); and
connection tabs (19 Fig. 3B) electrically connecting the conductive plate to the electrode tabs (“power lead wire 20 is connected to the tab 19 of the T-shaped bus bar 5 by solder welding” [0023]), the connection tabs being configured such that, when an excessive current flows, the connection tabs melt (“the constricted portion 11 on the highest potential side is intentionally blown in the same manner as the fuse” [0030]) and block the excessive current from flowing between the conductive plate and the electrode tabs (“The constricted portion 11 has a fuse function that prevents inflow and outflow of excess current” [0015]),
wherein each of the connection tabs comprises at least one bent portion (10 Fig. 3B, “bent portion” [0015]) to increase a resistance thereof (“the single cells 2 is electrically and 
Regarding claim 2, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the conductive plate comprises openings through which positive electrode or negative electrodes of the plurality of battery cells are exposed (collective of 8, 14, 15, and 22 Figs. 2 and 4B, “four slits 8 are formed for each arm direction to prevent the spread of heat” [0029], “openings 15, 22, 14” [0017]), and
the electrode tabs and the connection tabs are arranged in the openings (Figs. 2 and 4B show that bus bars 5 and 6 are arranged in 15 and 22).
Regarding claim 3, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the conductive plate is spaced apart from the plurality of battery cells by a given distance (via “step 7” [0014] where “the central part is higher than the tip part of the arm by the level of the step 7”).
Regarding claim 4, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein each of the battery cells comprises:
cap plates provided on both end portions of the battery cell (“the upper and lower surfaces of the polarity of the unit cells 2” [0031]) and respectively having a positive polarity and a negative polarity (“both surfaces having different battery polarities” [0017]); and
an insulation housing (3 Fig. 2, “plate” [0013]) coupled to the cap plates while surrounding the cap plates to seal an inside of the battery cell (“the plates 3 are disposed on the 
Regarding claim 5, Ikeda discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the conductive plate is in an imaginary plane in which the electrode tabs are positioned (Fig. 3 where 18 is on the same plane as the central portions of metal bus bars 5 and 6), and the conductive plate is in contact with the insulation housing (“metal bus bar 4 is embedded in the plate 3” [0013]).
Regarding claim 6, Ikeda discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the electrode tabs comprise:
positive electrode tabs electrically connected to the cap plates having the positive polarity (“plates 3 arranged above and below the assembled battery” [0013] in which “both surfaces having different battery polarities” [0017]. Therefore, the group of 18 disposed above the assembled battery, for example, are positive electrode tabs having positive polarity); and
negative electrode tabs electrically connected to the cap plates having the negative polarity (“plates 3 arranged above and below the assembled battery” [0013] in which “both surfaces having different battery polarities” [0017]. Therefore, the group of 18 disposed below the assembled battery, for example, are negative electrode tabs having negative polarity).
Regarding claim 7, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising a case that surrounds lateral surfaces of the plurality of battery cells (21 Fig. 6, “cylindrical heat-shrink tube” [0023]) and the conductive plate fixes the plurality of battery cells and the conductive plate (“single cells 2 is electrically and mechanically connected by the bus bar 4” [0028]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2003/242950 A), as applied to claim 7 above, and further in view of Park et al (US 2010/0047676 A1). Hereinafter referred to as Ikeda in view of Park.
Regarding claims 8, Ikeda discloses all of the limitations for the battery pack as set forth in claim 7 above, but does not disclose wherein the case comprises:
a first sub-case covering portions of the plurality of battery cells; and
a second sub-case covering other portions of the plurality of battery cells.
	However, Park discloses a plurality of battery cells (“200” Fig. 1) that are provided a case (“100” Fig. 1), which surrounds the lateral surfaces of the plurality of battery cells (Fig. 1 and Fig. 3) and is comprised of a first sub-case covering portions of the plurality of battery cells and a second sub-case covering other portions of the plurality of battery cells (“101” and “102” Fig. 1, “upper case” and “lower case” respectively [0038]). Park teaches that the case is generally designed for maintaining the arrangement structure of the battery cells and openings (“through holes 130” [0039]) via spacers in the bottom sub-case ([0039]), and the plurality of battery cells are then stably mounted in a compact structure through a simple assembly process ([0062])
	Therefore, it would have been obvious for a person having ordinary skill in the art to replace the case of Ikeda with the case of Park that comprises of a first and a second sub-case in order to achieve a battery pack that maintains the arrangement structure of the battery cells and openings so that they are stably mounted in a compact structure using a simple assembly process.
Regarding claim 9, Modified Ikeda discloses all of the limitations for the battery pack as set forth in claim 8 above, and wherein one of the first sub-case and the second sub-case 
the other of the first sub-case and the second sub-case comprises a connection projection (Park [0044] “first hooks 140”) inserted in the connection groove for joining the first sub-case and the second sub-case to each other (Park “insertions of the first hooks 140 into the corresponding first coupling grooves 150” [0044]).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Magali P Slawski/Primary Examiner, Art Unit 1721